Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00809-CR

                                       EX PARTE Jorge GARCIA

                      From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2000CR5603W
                         Honorable Andrew Wyatt Carruthers, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 14, 2015

DISMISSED FOR WANT OF JURISDICTION

           In this accelerated appeal, Jorge A. Garcia appeals the trial court’s denial of his request for

habeas corpus relief. Appellant filed a post-conviction application for writ of habeas corpus; the

trial court issued the writ, conducted a hearing on the merits, and orally denied relief. A docket

sheet entry memorializes the trial court’s oral pronouncement, but the record does not contain a

signed, written order denying relief.

           A docket sheet entry is insufficient to invoke this court’s jurisdiction. Shaw v. State, 4
S.W.3d 875, 878 (Tex. App.—Dallas 1999, no pet.) (“A docket sheet entry cannot stand as an

order.”); Ex parte Wiley, 949 S.W.2d 3, 4 (Tex. App.—Fort Worth 1996, no pet.) (“No written

order was signed and entered. The trial court made an oral pronouncement and a docket entry.

These actions do not comprise an appealable ‘written order.’”); see also In re Beck, 26 S.W.3d
04-14-00809-CR


553, 555 (Tex. App.—Dallas 2000) (“We encourage the bench to enter signed written orders and

judgments.”), overruled on other grounds sub nom. State ex rel. Hill v. Court of Appeals for the

Fifth Circuit, 34 S.W.3d 924 (Tex. Crim. App. 2001). Further, this court must dismiss an appeal

“if a certification that shows the defendant has a right of appeal has not been made part of the

record under these rules.” TEX. R. APP. P. 25.2(d); see Chavez v. State, 183 S.W.3d 675, 680 (Tex.

Crim. App. 2006).

       On December 1, 2014, we abated this appeal and remanded the cause to the trial court for

Appellant to secure a signed, written order from the trial court; obtain a trial court certification of

Appellant’s right to appeal; and direct the trial court clerk to file a supplemental record containing

the order and certification, see TEX. R. APP. P. 34.5(c)(1). We warned Appellant that if he failed

to comply with our order by December 22, 2014, we would dismiss his appeal for want of

jurisdiction. See id. R. 25.2(d), 43.2(f); Abbott v. State, 271 S.W.3d 694, 697 (Tex. Crim. App.

2008) (reiterating that the right to appeal under article 44.02 is limited to appeal from a final

judgment). To date, Appellant has not complied with our December 1, 2014 order.

       Therefore, we reinstate this appeal on this court’s docket and dismiss this appeal for want

of jurisdiction. See TEX. R. APP. P. 25.2(d), 43.2(f); Abbott, 271 S.W.3d at 697; Chavez, 183
S.W.3d at 680.

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-